DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.  

Drawings
Figure 3 is objected to as it is a series of indistinct blank boxes devoid of labels.  Such labels would facilitate an understanding of the invention without undue searching of the specification.  The present drawings do not immediately convey any information and should be amended so that one looking at the drawings may quickly determine what elements they are looking at.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Claims 1-18: Each claim should begin with an article.  For example, claim 1 should begin: “--A-- method”; claim 2 should begin: “--The-- method”.  
Claim 1, lines 7, 8, and 11: the phrase “at least” is used redundantly.  The same objection applies to the corresponding phrase in claim 15.
Claim 1, lines 29 and 32: “in” should be deleted from “preferably in the surroundings”.  The same objection applies to the corresponding phrase in claims 15 and 16.  
Claim 12, line 3: “the selecting” and “the confirming” lack antecedent basis in the claims.
	Claims 15-18 are objected to because the preamble statements of dependent claims should be consistent with the claim from which they depend.  It appears that these claims are quasi-independent claims (i.e.: Claim 15 is directed to “System” rather than “Method”), and should be rewritten as independent claims including all the limitations of the claim(s) from which they depend.
	Claim 15, line 19: “a method” should be changed to “--the-- method”.  
Claim 16, line 1: “a system” should be changed to “--the-- system”.
Claim 17, line 1: “a system” should be changed to “--the-- system”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a multi-link actuated mechanism”, and the claim also recites “preferably a robot, particularly preferably an articulated robot” which is the narrower statement of the range/limitation.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The claims make extensive use of this “preferably” language, which should be corrected wherever it appears.  
Regarding claims 1-18, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 2, 5, 9, 14, and the claims dependent thereon, a point and a pose are two distinct things; a pose is not a subset of a point.  

Claim 4 recites: “characterized by at least the sub-steps of selecting: orienting, by the user... capturing...”  This does not make grammatical sense.    

Regarding claim 8, line 5, it is not clear if “the trajectory” is referring to “the trajectory” of claim 5, or to the “alternative trajectory” of claim 8.  

Regarding claim 9, line 10, it is not clear if “the trajectory” is referring to “the trajectory” of claim 5, or to the “alternative trajectory” of claim 9.  

Claim 12, line 3 recites “the indicating...[is] carried out by means of at least one operator input by the user”.  It is not clear if this is referring to the previous mention of “indicating” in claim 1, which recites “indicating, in three dimensions, the multi-link actuated mechanism, and preferably in the surroundings thereof, on the basis of the captured image data together with the depth information” as the application does not disclose such indicating of claim 1 being carried out by the user as required by claim 12.   

Regarding claims 16 and 17, it is not clear if the various claimed elements are referring to the elements previously recited in claim 15, or to different elements.  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 16 and 17 are directed to components of the system of claim 15 without requiring all of the limitations of the system recited in claim 15, from which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “Computer program product comprising a program code stored on a computer-readable medium” which covers both statutory and non-statutory subject matter as the computer-readable medium may be construed to read on both non-transitory media and transitory signals.  See MPEP 2106.03.  This claim may be made patent eligible by amending the claim to recite “Computer program product comprising a program code stored on a --non-transitory-- computer-readable medium”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 and 14-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Guilbert (US Patent No. 9,919,427).
Guilbert teaches:
Re claim 1.  Method for the use, by a user, of a multi-link actuated mechanism, preferably a robot, particularly preferably an articulated robot, by means of a mobile display apparatus, 
wherein the multi-link actuated mechanism comprises at least: 
a plurality of links interconnected by actuated joints (Figure 2), and 
an end effector connected to at least one link (Figure 2),  
wherein the mobile display apparatus comprises at least: 
at least one display element designed to display to the user at least one real-world representation of the multi-link actuated mechanism, preferably together with the surroundings thereof (Figure 4B; and column 7, lines 35-43), and 
at least one image capturing element designed to capture the multi-link actuated mechanism, preferably together with the surroundings thereof, as image data together with depth information (column 6, line 61 through column 7, line 11), 
wherein the display element is further configured to overlay, for the user, at least one virtual representation of the multi-link actuated mechanism on the real-world representation of the multi-link actuated mechanism, and preferably in the surroundings thereof (virtual robot 682, Figure 6C; and column 12, lines 50-63), 
comprising at least the steps of: 
orienting, by the user, the image capturing element of the mobile display apparatus towards the multi-link actuated mechanism, preferably together with the surroundings thereof (column 7, lines 8-11), 
capturing at least the multi-link actuated mechanism, preferably together with the surroundings thereof, by means of the image capturing element of the mobile display apparatus (302, Figure 3), 2Attorney Docket No.: 2H28.1-071 PATENT 
identifying the multi-link actuated mechanism, and preferably the surroundings thereof, in the captured image data of the image capturing element of the mobile display apparatus (304, Figure 3; and column 7, line 59 through column 8, line 16), 
indicating, in three dimensions, the multi-link actuated mechanism, and preferably in the surroundings thereof, on the basis of the captured image data together with the depth information (304, Figure 3; and column 7, lines 59-67), and 
overlaying the virtual representation of the multi-link actuated mechanism, and preferably in the surroundings thereof, on the multi-link actuated mechanism in the display element of the mobile display apparatus (308, Figure 3; and virtual robot 682, Figure 6C; and column 12, lines 50-63), 
wherein the overlaying is carried out while taking account of the geometric relationships of the multi-link actuated mechanism, and preferably the surroundings thereof (Figures 6C and 6D; and column 12, line 50 through column 13, line 14).

The limitations of claim 2 are taught at column 8, lines 26-66.
The limitations of claim 3 are taught at Figure 6B and column 12, lines 20-49.
The limitations of claim 4 are taught at Figure 6B; column 7, line 8-11; and column 12, lines 20-49.
The limitations of claim 5 are taught at Figure 6C and column 12, lines 50-63.
The limitations of claim 6 are taught at Figure 6D and column 12, line 64 through column 13, line 14.
The limitations of claim 7 are taught at Figure 6D and column 12, line 64 through column 13, line 14.
The limitations of claim 8 are taught at Figure 6D and column 12, lines 9-19.
The limitations of claim 9 are taught at Figure 6D and column 12, lines 9-19.
The limitations of claim 10 are taught at column 12, lines 16-19.
The limitations of claim 11 are taught at Figure 3: “Start”.  
The limitations of claim 12 are taught at Figure 4D and column 12, lines 9-16.  
The limitations of claim 14 are taught at Figure 6A.  
The limitations of claim 15 are taught at the corresponding locations laid out with respect to the rejection of claim 1.  
The limitations of claim 16 are taught at virtual robot 682, Figure 6C; column 6, line 61 through column 7, line 11; column 7, lines 35-43; and column 12, lines 50-63.  
The limitations of claim 17 are taught at Figure 2. 
The limitations of claim 18 are taught at Figure 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Guilbert (US Patent No. 9,919,427) as applied to claim 1 above, and further in view of Lovon-Ramos et al. (“Mixed Reality Applied to the Teleoperation of a 7-DOF Manipulator in Rescue Missions”).
The teachings of Guilbert have been discussed above.  Guilbert fails to specifically teach: (re claim 13) characterized in that the multi-link actuated mechanism further comprises at least one image capturing unit, which is arranged and oriented so as to capture at least the surroundings in front of the end effector, the image capturing unit preferably being arranged and oriented on the end effector or on an end-effector unit so as to capture the surroundings immediately in front of the end effector, the method being carried out while also taking account of the image data of the image capturing unit of the multi-link actuated mechanism.
Lovon-Ramos teaches, at sections I and III-VI, in mixed reality systems which include a model of a manipulator, a camera may be embedded in the last joint of the manipulator to help an operator make decisions in real time on how to control the robot by showing a more complete view of the world around the manipulator on a tablet device. 
In view of Lovon-Ramos’ teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Guilbert, (re claim 13) characterized in that the multi-link actuated mechanism further comprises at least one image capturing unit, which is arranged and oriented so as to capture at least the surroundings in front of the end effector, the image capturing unit preferably being arranged and oriented on the end effector or on an end-effector unit so as to capture the surroundings immediately in front of the end effector, the method being carried out while also taking account of the image data of the image capturing unit of the multi-link actuated mechanism; since Lovon-Ramos teaches in mixed reality systems which include a model of a manipulator, a camera may be embedded in the last joint of the manipulator to help an operator make decisions in real time on how to control the robot by showing a more complete view of the world around the manipulator on a tablet device. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664